Citation Nr: 1010175	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-29 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility on 
July 12-13, 2005.


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to 
September 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 administrative decision 
by the Department of Veterans Affairs (VA) James A. Haley 
Veterans Hospital in Tampa, Florida.  The appellant is the 
authorized representative of the private hospital at which 
the Veteran received treatment for the period at issue.  


FINDINGS OF FACT

1.  On July 11, 2005, the Veteran presented to a VA 
outpatient clinic complaining of chest pain, fatigue, and 
numbness in his mouth, from which he was transferred by 
ambulance to the emergency room of the Wuesthoff Memorial 
Hospital, where he was admitted.  

2.  On the afternoon of July 12, 2005, the Veteran underwent 
cardiac catheterization, which revealed significant de novo 
lesion beyond a stent already in place which was stented with 
a small Taxus stent.   

3.  The Veteran was discharged from the Wuesthoff memorial 
Hospital the morning of July 13, 2005.  

4.  The Veteran has been in receipt of a total disability 
rating based on individual unemployability (TDIU) since 
August 2004 for seven service connected disabilities: post-
traumatic stress disorder; arteriosclerotic heart disease; 
diabetes mellitus; peripheral neuropathy of the right lower 
extremity; peripheral neuropathy of the left lower extremity; 
tinnitus; and bilateral hearing loss.  

5.  VA approved reimbursement for expenses incurred on July 
11, 2005, in the amount of $5,185.46.  

6.  A VA physician has determined that after July 11, 2005, 
the Veteran's condition had stabilized and VA facilities were 
feasibly available for care, and transfer to a VA medical 
center could have been safely effected.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility on 
July 12-13, 2005 have not been met. 38 U.S.C.A. § 1728 (West 
2002); 38 C.F.R. §§ 17.120, 17.121 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the applicable laws and regulations, VA is 
authorized to pay or reimburse a limited group of Veterans 
for emergency treatment for service- connected disabilities.  
The statute set out at 38 U.S.C.A. § 1728 requires: (a) The 
care and services rendered were either: (1) for an 
adjudicated service-connected disability, or (2) for a non-
service-connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (2009); and (b) The services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; and (c) No VA or other Federal 
facilities were feasibly available and an attempt to use them 
beforehand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  If any 
one of the foregoing requirements is lacking, the benefit 
sought may not be granted.  See 38 U.S.C.A. § 1728; 38 C.F.R. 
§ 17.120; Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone 
v. Gober, 10 Vet. App. 539, 547 (1997).

Claims for payment or reimbursement of the costs of emergency 
hospital care or medical services not previously authorized 
will not be approved for any period beyond the date on which 
the medical emergency ended.  38 C.F.R. § 17.121.  For the 
purpose of payment or reimbursement of the expense of 
emergency hospital care or medical services not previously 
authorized, an emergency shall be deemed to have ended at 
that point when a VA physician has determined that, based on 
sound medical judgment, a veteran: (a) Who received emergency 
hospital care could have been transferred from the non-VA 
facility to a VA medical center for continuation of treatment 
for the disability, or (b) Who received emergency medical 
services, could have reported to a VA medical center for 
continuation of treatment for the disability.  Id.  

The record reflects that the Veteran was transported via 
ambulance to the emergency room at a private hospital 
(Wuesthoff Memorial Hospital ) in Rockledge, Florida on July 
11, 2005.  Records from this visit show that the Veteran 
complained of chest pain off and on for a few weeks prior.  
He sought treatment at the VA outpatient clinic in Viera, 
Florida, complaining of chest pain, fatigue, and numbness in 
his mouth and was transported directly to the hospital from 
that clinic.  The hospital admission report indicates that 
the Veteran has had six stents placed over four visits in the 
preceding 20 months.  The Veteran underwent cardiac 
catheterization the next afternoon, and was released on July 
13, 2005. The treatment the veteran received during that time 
apparently was not authorized in advance by VA.

In a January 2008 administrative decision, the Veteran's 
claim was partially approved and partially denied.  His claim 
for care received on July 11 was approved.  The Chief Medical 
Officer (CMO) denied his claim for reimbursement for July 12 
and 13.  This denial was based on the fact that the Veteran 
had cardiac tests done at the private facility, though he 
could have been transported to a VA facility to determine the 
need for such a test or to have any tests conducted there.  

Again, under 38 C.F.R. § 17.121, a claim for reimbursement 
will not be approved when a VA physician determines that, 
based on his sound medical judgment, an emergency has ended.  
Such a situation is before the Board.  While the appellant in 
this case has summarized the medical evidence well, it has 
not made any findings or advanced any arguments as to why an 
emergency still existed on July 12 and 13.  There is no 
showing of why any care could not be given at a VA facility, 
or why any tests or operations could not have received prior 
approval.  

Absent these arguments, the only evidence that the Board has 
to weigh is the opinion of the CMO.  As a VA physician stated 
that the emergency had ended and that the Veteran had 
stabilized, the Board concludes the criteria for payment or 
reimbursement of unauthorized medical expenses incurred at a 
private medical facility on July 12-13, 2005 have not been 
met. 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120, 17.121.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the 
Court of Appeals for Veterans Claims held that the provisions 
of the VCAA are not applicable to statutes and regulations 
which concern special provisions relating to VA benefits, 
when those statutes and regulations contain their own notice 
provisions.  The provisions of Chapter 17 of the Title 38 of 
the United States Code and Code of Federal Regulations 
contain their own notice requirements, so the provisions of 
the VCAA are thus not applicable.  




ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred at a private medical facility on July 12 and 13, 
2005 is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


